Day, Ch. J.
, I. I/ANDXjOIvI> possession*' attachment. Under the facts found by the court, of which no complaint is made, the decision, we think, is right. The court has found that defendants never surrendered possession of the premises, and that they never were evicted by plaintiff, and never demanded possession from him or from the sheriff. From the finding of facts it seems that the shutting up and locking of the room was the act of the sheriff, for the purpose of holding possession of the attached property. It does not appear that the plaintiff had anything to do with it further than simply suing put the attachment. Whether or not the sheriff should have provided other storage a,nd custody for the attached property, and *397left the defendants in the unobstructed possession and enjoyment of the building, it is not proper that we should undertake to determine in this case.' But, as there was neither surrender to plaintiff nor eviction by him, we are unable to see how defendants can be dischargéd from their obligation to pay rent.
Affirmed.